Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Crawford on December 2, 2021.

The application has been amended as follows: 
Specification
	The Title on Page 1 of the specification has been amended as follows:
	“SCROLL COMPRESSOR WITH BUFFER MEMBER BETWEEN THE ORBITING GROOVE AND [[THE BALANCE WEIGHT”
Claims
	Claims 7-12 have been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the scroll compressor as claimed including specifically the buffer member is mounted on the inner circumferential surface of the orbiting groove and formed to be contactable with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The drawings were received on November 18, 2021.  These drawings are acceptable.  The drawing amendments have resolved the drawing objections, which are hereby withdrawn.
Specification
The amendment to the specification received on November 18, 2021 is acceptable with a minor correction (see Examiner’s Amendment above).  The specification objections are hereby withdrawn.
Response to Arguments
The amendment to claim 1 has resolved the 112(b) rejection which is hereby withdrawn.
Applicant has placed objected to claim 3 into independent claim 1.  Claims 1, 2, 4-6, and 13-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746